PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Telefonaktiebolaget LM Ericsson (publ)
Application No. 17/024,948
Filed: 18 Sep 2020
For: WIRELESS COMMUNICATION DEVICE
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On February 1, 2022, a final Office action was mailed, setting a three (3) month shortened statutory period for reply. On April 1, 2022, an amendment after final rejection was filed. On April 19, 2022, an Advisory Action Before the Filing of an Appeal Brief was mailed, stating that the reply filed April 1, 2022 fails to place the application in condition for allowance. On May 2, 2022, an amendment after final rejection was filed, accompanied by an electronic terminal disclaimer to obviate a double patenting rejection over a “prior” patent. On May 16, 2022, a Notice of Abandonment was mailed, stating that the reply received May 2, 2022 was received after the expiration of the period for reply set forth in the final Office action mailed February 1, 2022.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the Office action mailed February 1, 2022. The Notice stated that the reply received May 2, 2022 was received outside the expiration of the time period for reply to the Office action mailed February 1, 2022. 

Analysis and conclusion

The date three (3) months after the date the Office action mailed February 1, 2022 was mailed, May 1, 2022, fell on a Sunday. Therefore, a reply could be filed the next business day. (37 CFR 1.7(a)). The reply filed May 2, 2022 was filed the next business day. Therefore, as the reply filed May 2, 2022 was timely filed in response to the Office action mailed February 1, 2022, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.
The application is referred to Technology Center Art Unit 2646 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET